—Determination unanimously confirmed without costs and petition dismissed. Memorandum: By refusing to attend a Tier II disciplinary hearing, petitioner forfeited his right to chai*1015lenge the determination on the ground that the hearing should not have been held in his absence (see, Matter of Al Jihad v Mann, 159 AD2d 914, 915, lv denied 76 NY2d 706; Matter of Curdo v Jones, 144 AD2d 185, 186; Matter of Watson v Coughlin, 132 AD2d 831, 832, affd 72 NY2d 965). The determination is supported by substantial evidence (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Lawton, J. P., Wesley, Doerr, Davis and Boehm, JJ.